Citation Nr: 1217238	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  06-05 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than September 26, 2001, for the grant of service connection for a cervical spine disorder, to include whether September 2003 and November 1993 rating decisions involved clear and unmistakable error (CUE).

2.  Entitlement to a separate disability rating for the neurological manifestations of a service-connected cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active duty service from February 1977 to February 1988.
 
The issues on appeal arise from a September 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas, which granted service connection and assigned an initial rating of 10 percent for a cervical spine disorder (degenerative disc disease of the cervical spine), effective September 26, 2001.  The Veteran submitted a timely substantive appeal with respect to that rating action.  He was subsequently granted a higher rating of 20 percent for his cervical spine disorder, effective February 29, 2008.  However, as that award did not represent a complete grant of the benefits sought on appeal, the Veteran's claim remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In July 2009, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge, who was designated by the Chairman of the Board to conduct the hearing pursuant to 38 U.S.C.A. § 7101 (c) (West 2002 & Supp. 2011).  Thereafter, the Board issued a September 2009 decision granting an initial higher evaluation of 20 percent for the Veteran's cervical spine disorder, effective the date of service connection.  At that time, the Board also remanded the Veteran's related claims for an earlier effective date of service connection for his cervical spine disorder and for a separate disability rating for the neurological manifestations associated with that disorder (characterized as radiculopathy of the left upper extremity).  The requested development is now complete and, thus, appellate review of these issues may proceed.

The Board recognizes that, during the pendency of this appeal, it also reopened the Veteran's previously denied claim for service connection for allergies and then remanded that claim for further development.  However, the record thereafter shows that the RO issued an August 2011 rating decision granting noncompensable service connection for the Veteran's allergies, effective November 28, 2003.  Significantly, the Veteran has not disagreed with either the rating or the effective date assigned for that disability.  Accordingly, the Board considers the Veteran's allergies claim to be resolved and no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of 'downstream' issues such as the compensation level assigned for the disability or the effective date of service connection).

As a final introductory matter, the Board observes that, in support of his earlier effective date claim, the Veteran raised the issue of whether CUE had been committed in the RO's prior November 1993 rating action.  Consequently, in September 2009, the Board remanded the Veteran's earlier effective date claim for in order for the RO to consider the Veteran's inextricably intertwined allegation of CUE in the first instance.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined); Jerrell v. Nicholson, 20 Vet. App. 326, 332 (2006) (the Board does not have jurisdiction to adjudicate a CUE matter in the first instance).  Thereafter, the RO issued an August 2011 supplemental statement of the case (SSOC), which addressed all aspects of the Veteran's claim for an earlier effective date, including on the basis of CUE in the November 1993 rating action.  

The Board recognizes that the Veteran did not file a specific notice of disagreement or Form 9 with respect to the RO's initial adjudication of the above CUE claim.  Nevertheless, subsequent correspondence from the Veteran and his representative indicates that he wishes his entire case to be returned to the Board for appellate review.  Thus, given that the August 2011 SSOC expressly addressed the November 1993 CUE aspect of the Veteran's earlier effective date claim, and in light of his subsequent election to continue his appeal with respect to all matters identified in that SSOC, the Board considers the issue of entitlement to an earlier effective date, including on the basis of CUE in the November 1993 rating action, to be properly on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 47-48 (2009).


FINDINGS OF FACT

1.  The September 2003 RO rating decision, which granted service connection for the Veteran's cervical spine disorder, effective September 26, 2001, is the subject of a timely appeal.  As such, that rating decision is not final, and therefore is not the appropriate subject of a motion for revision or reversal on the basis of CUE.

2.  The Veteran's initial claim for service connection for a cervical spine disorder (then claimed as neck pain, status post motor vehicle accident) was denied in a November 1993 rating decision, which the Veteran did not appeal.

3.  The RO did not commit an error to which reasonable minds could not differ in weighing the evidence before it at the time of the November 1993 rating decision.

4.  Following the issuance of the November 1993 rating decision, the record is negative for any informal or formal claims, or written intent to file claims, for service connection for a cervical spine disorder dated prior to September 26, 2001.

5.  Throughout the pendency of this appeal, the preponderance of the evidence has weighed against a finding that the Veteran's current upper extremity neurological symptoms are associated with his service-connected cervical spine disorder. 


CONCLUSIONS OF LAW

1.  The September 2003 RO rating decision has not achieved finality and, thus, the Veteran's claim to reverse or revise that decision on the grounds of CUE must be dismissed without prejudice.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a)(2011). 

2.  The November 1993 rating decision, which denied the Veteran's initial claim for service connection for a cervical spine disorder, is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.

3.  The criteria for an effective date earlier than September 26, 2001, for the grant of service connection for a cervical spine disorder, to include on the basis of CUE in the November 1993 rating decision, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.1(p), 3.105(a), 3.151, 3.155, 3.400.

4.  Throughout the pendency of this appeal, the criteria for a compensable schedular or extraschedular rating for neurological manifestations associated with the Veteran's service-connected cervical spine disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, and 4.71a, Diagnostic Code 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed the four volumes of lay and medical evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss in detail the evidence submitted by the appellant or on his behalf.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the Veteran's claims.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I.  Earlier Effective Date for Service Connection for a Cervical Spine Disorder

The Veteran contends that he is entitled to an effective date earlier than September 26, 2001, for the award of service connection for a cervical spine disorder.

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2011).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement to a benefit or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  

In certain instances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157.  This limited exception, however, does not apply to claims for service connection - only instead, for example, to claims for higher ratings for already established service-connected disabilities.

Moreover, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995); 38 C.F.R. § 3.155 (2010); Norris v. West, 12 Vet. App. 413 (1999). 

In order for a Veteran to be awarded an effective date based on an earlier claim, he or she has to show CUE in the prior denial of that claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  There is no basis for a free-standing earlier effective date claim from matters addressed in a final rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In this case, the RO issued a September 2003 rating decision granting service connection for the Veteran's cervical spine disorder (then characterized as neck pain, cervical spine).  The effective date of the award (September 26, 2001) corresponded to the date of the Veteran's application to reopen his cervical spine claim, which had been initially denied in a November 1993 rating decision.

Significantly, the Veteran now asserts that both the September 2003 and November 1993 rating decisions should be reversed or revised on the basis of CUE.  38 C.F.R. § 3.105(a).  In this regard, he contends that the September 2003 RO adjudicators should have retroactively extended his cervical spine disorder award back to the date of his initial claim for service connection for that disability.  He further argues that the November 1993 adjudicators should have granted his initial claim for benefits and, thus, eliminated any need for him to apply to reopen that claim at a later date.   

Turning first to the Veteran's assertions of CUE in the September 2003 rating action, the Board observes that these assertions are premature as the underlying decision has not achieved finality.  On the contrary, the Veteran submitted a timely notice of disagreement with that September 2003 decision, which formed the basis of his current appeal.  See 38 U.S.C.A. § 7105.

A claim for benefits based on CUE is appropriate only when there is a prior final rating decision.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993). ; Duran v. Brown, 7 Vet. App. 216, 223 (1994).  Accordingly, as finality has not yet attached to the September 2003 decision, it may not be the subject of a collateral attack on the basis of CUE.  Therefore, to the extent that the Veteran has alleged CUE in the above rating action, his claim must be dismissed without prejudice.  See Simmons v. Principi, 17 Vet. App. 104 (2003); see also Canady v. Nicholson, 20 Vet. App. 393, (2006).

Conversely, the Veteran's contentions of CUE in the November 1993 rating action are ripe for appellate review as that decision has achieved finality.  Fugo, Duran, supra.  Indeed, while the record reflects that the Veteran filed a notice of disagreement with that initial decision, he did not submit a VA Form 9 in response to the April 1994 statement of the case.  Moreover, the record is negative for any correspondence that could be otherwise construed as a timely appeal of the RO's initial adjudication.  Consequently, the Veteran's only recourse in challenging the outcome of that adjudication is through a showing of CUE.  See Rudd, 20 Vet. App. at 299-300 (holding that when a rating decision is final, only a request for a revision premised on CUE could result in the assignment of earlier effective dates; a freestanding claim for earlier effective dates, once the appeal becomes final, attempts to vitiate the rule of finality).  Such a demonstration essentially involves a collateral attack upon an otherwise final RO rating decision.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  Hence, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  See Fugo v. Brown, 6 Vet. App. 40, 45 (1993).  Therefore, a Veteran who seeks retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who attempts to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

A determination that a prior decision involved CUE involves the following three-prong test: (1) Either the correct facts, as they were known at the time, were not before the adjudicator ( there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  38 C.F.R. § 20.1403(c) (2011).

Examples of situations that are not CUE include:  (1) A changed diagnosis.  A new medical diagnosis that 'corrects' an earlier diagnosis considered in a Board decision.  (2) Duty to assist.  VA's failure to fulfill the duty to assist.  (3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) (2011).  CUE also does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e) (2011).  

Moreover, the United States Court of Appeals for Veterans Claims (Veterans Court) has stated that CUE is a very specific and rare kind of "error."  Indeed, it is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto, clear and unmistakable.  Fugo, 6 Vet. App. at 43-4 (1993), citing Russell v. Principi, 3 Vet. App. 310, 314 (1992) (emphasis in the original).

In light of the foregoing, the Board's analysis of whether the November 1993 rating decision involved CUE hinges on a review of the law and evidence at the time that decision was issued.  See Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (citing Russell, 3 Vet. App. at 314; and Luallen v. Brown, 8 Vet. App. 92, 95 (1995)) (a determination of clear and unmistakable error must be based on the law and the record that existed at the time of the prior unappealed decision).

Significantly, the Veteran does not take issue with the RO's application of the law in effect at the time of the November 1993 decision.  Instead, he argues that the RO committed CUE by overlooking evidence of recurrent cervical spine problems, which purportedly existed in the service and post-service treatment reports then of record.

Notwithstanding the Veteran's above assertions, the Board considers it significant that the initial RO adjudicators expressly took notice of his prior treatment for cervical spine problems arising from an April 1984 motor vehicle accident.  Specifically, those adjudicators observed that, following that in-service accident, the Veteran complained of neck pain and received a clinical assessment of "probable strain."  Nevertheless, those adjudicators determined that the Veteran's in-service neck pathology resolved prior to his military discharge.  Consequently, they concluded that he did not have a chronic cervical spine disorder for which service connection could be granted.  

In addition to relying on the Veteran's service treatment records, the November 1993 adjudicators considered a report of an October 1993 VA examination, which was conducted in support of his initial claim for service connection.  That report documented the Veteran's treatment of in-service cervical pain beginning in April 1984.  It also noted the Veteran's subsequent in-service treatment for neck problems in June 1985, July 1985, and July 1987.  Additionally, that report noted the Veteran's account of periodic post-service neck trouble, which was exacerbated by turning his head and changes in the weather.  Significantly, however, that report did not contain any clinical findings of post-service cervical pathology.  On the contrary, it expressly noted that concurrent X-rays of the Veteran's cervical spine were normal and that physical examination of his cervical curvature was negative for any tenderness, muscle atrophy, swelling, or other deformities.

The Board is cognizant that the Veteran now disagrees with the above clinical findings and alleges that his contemporaneous cervical spine pathology was worse than reflected in the October 1993 examination report.  The Board does not doubt the sincerity of the Veteran's current belief in this regard.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Nor does the Board question his competence to report a history of chronic upper back pain and related symptoms, which are capable of lay observation.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, the Veteran's current assertions of cervical spine problems, dating back to his active service, cannot be used to collaterally attack the initial RO rating decision, which was predicated on the October 1993 report and the earlier service treatment records.  Indeed, as noted above, a claim of CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  

In this case, there was simply no probative evidence of degenerative disc disease or other cervical spine disorders at the time of the November 1993 rating decision.  The Board recognizes that the Veteran is now essentially claiming that his subjective complaints of neck pain, noted in the October 1993 examination report, were symptomatic of his subsequently diagnosed degenerative disc disease.  Nevertheless, the Board reminds the Veteran that a claim of CUE must be based on the facts that existed at the time of the prior adjudication, and not on a later diagnosis.  38 C.F.R. § 20.1403(c) (2011).  As such, the Veteran may not submit his currently diagnosed cervical spine disorder as proof that such a disability existed at the time of the initial rating action.  Nor may he rely on evidence of related lay symptoms that were then of record.  Indeed, as a lay person without the appropriate training or expertise, the Veteran is not and never has been competent to provide a probative opinion on a complex medical matter, such as the etiology of his upper back pain and related symptoms.  Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In light of the foregoing, the Board finds that the Veteran has not presented any law or evidence of record, which existed at the time of November 1993 rating decision and which points to CUE with respect to that initial adjudication.  Accordingly, the Board finds that revision of that prior decision based on CUE is unwarranted.  Consequently, the Board lacks jurisdiction to disturb the RO's initial denial of the Veteran's claim for service connection.  This, in turns, means than an earlier effective date may not be assigned based on the filing of that initial claim. 

Nor may an earlier effective date be assigned on any other basis.  On the contrary, the Veteran has not contended, and the record does not otherwise show, that he submitted a formal or informal claim for degenerative disc disease, or for any other cervical spine disorder, subsequent to the RO's November 1993 decision and prior to September 26, 2001, the date for which service connection has been established.  Where, as in the instant case, a claim was filed more than one year after the initial denial of service connection, the effective date of benefits cannot be earlier than the date on which the application to reopen was received.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(r); see also Leonard v. Nicholson, 405 F.3d 1333, 1336 (Fed. Cir. 2005) (citing Sears v. Principi, 349 F.3d 1326, 1332 (Fed. Cir. 2003)).  Accordingly, as the Veteran successfully applied to reopen his cervical spine disorder claim on September 26, 2001, the Board finds that this is the correct effective date of service connection for that disability.  As the preponderance of the evidence is therefore against the Veteran's claim for an earlier effective date, that claim regrettably must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Separate Rating for Neurological Manifestations of a Cervical Spine Disorder

In addition to contesting the effective date of service connection for his cervical spine disorder, the Veteran alleges that a separate rating is warranted for the neurological symptoms associated with that service-connected disability.  

At the outset, the Board observes that disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In such instances, the Board will also consider entitlement to staged ratings to compensate for times when the disability may have been more severe than at other times throughout the pendency of the appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the appropriate rating to assign in a particular case, when the effects of a service-connected disability have not been clinically disassociated from those of a nonservice-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

Additionally, the anti-pyramiding provisions of 38 C.F.R. § 4.14 direct that the evaluation of the same disability or manifestation under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Veterans Court held that, for purposes of determining whether an appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

As noted in the introduction, the Board's prior September 2009 decision granted an initial higher rating of 20 percent for the orthopedic manifestations of the Veteran's cervical spine disorder.  See 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, § 4.71a, Diagnostic Code 5290 (effective prior to September 26, 2003), Diagnostic Codes 5235-5243 (effective from September 26, 2003).  Significantly, the Veteran has not initiated an appeal of that decision, nor otherwise asserted that an increased rating is warranted with respect to his orthopedic manifestations.  Accordingly, the Board will forego further consideration of these manifestations and will instead confine its analysis to whether a separate rating is warranted for the Veteran's neurological symptoms.  See 38 C.F.R. § §4.124a - Schedule of ratings-neurological conditions and convulsive disorders.  In this regard, the Board notes that the rules against pyramiding do not forbid the assignment of a separate evaluation for the Veteran's neurological symptoms, which are independent of the orthopedic manifestations upon which his current disability rating is based. See 38 C.F.R. § 4.14;  Esteban v. Brown, 6 Vet. App. 259 (1994),

Next, in considering whether a separate neurological rating is warranted, the Board's analysis is analogous to the reasoning applied in an appeal for secondary service connection.  See38 C.F.R. §§ 3.303, 3.310 (2011) (establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists; and that the current disability was either caused or aggravated by a service-connected disability); see also Allen v. Brown, 7 Vet. App. 439 (1995) (secondary service connection is permitted based on aggravation, with compensation payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability).  Indeed, while couched in terms of a higher disability rating, the central question underlying the claim at issue is whether any current neurological condition is etiologically related to the Veteran's service-connected cervical spine disorder.

In an attempt to answer the above question, the Board previously remanded the Veteran's claim for a VA Compensation & Pension Examination.  Such an examination was administered in May 2010.  At that time, the Veteran reported a history of radiating pain in his left upper extremity, which he attributed to his cervical spine disorder.  Contemporaneous clinical testing revealed decreased light touch sensation and peripheral reflexes, but was otherwise negative for any neurological abnormalities.

In addition to documenting the Veteran's complaints and the current clinical findings, the examining VA clinician reviewed the contents of the claims file, which included a copy of a private nerve conduction study performed in July 2009.  That private study had yielded findings consistent with a diagnosis of spondylosis with foraminal stenosis at the C5-C6 vertebral bodies.  Significantly, however, that study had not revealed any clinical evidence of radiculopathy.  Nor had that study included an opinion regarding the etiology of the Veteran's neurological complaints.  Nevertheless, such an opinion was rendered by the May 2010 VA examiner.  Specifically, the examiner determined that the Veteran's current neurological symptoms supported a clinical assessment of altered latency of left lunar nerve, but did not comport with a diagnosis of radiculopathy or cubital tunnel syndrome.  The examiner then added that, "[b]ased on a superiority in weight, power importance, and strength of evidence," he could "find no treatment for radiculopathy and...no nerve associated issue to [the Veteran's cervical spine disorder]."  Instead, that examiner concluded that the Veteran's current left ulnar nerve irritation was probably the result of his current employment as a printer and less likely than not attributable to his service-connected disability.

The Board considers the above examiner's etiological findings to be both probative and persuasive with respect to the issue on appeal.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board as adjudicator).  That VA examiner's findings were based on a thorough review of the Veteran's service and post-service treatment records, lay assertions, and other pertinent information contained his claims file.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, although that examiner's opinion was not supported by a detailed rationale, it nonetheless reflected an understanding of the Veteran's pertinent lay and clinical history.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Further, while mindful that the VA examiner was not a medical doctor, the Board nevertheless observes that he was a licensed health care provider with specialized training in the disability on appeal.  See YT v. Brown, 9 Vet. App. 195 (1996); Goss v. Brown, 9 Vet. App. 109 (1996); Pond v. West, 12 Vet. App. 341 (1999) (under current VA law, a licensed health care provider who is not a physician is still considered competent to provide medical opinion evidence); see also Black v. Brown, 10 Vet. App. 297 (1997) (an opinion rendered by a clinician with specialized training may be considered more probative than a non-specialist's finding).  Additionally, the Board considers it significant that the VA examiner's report expressly referenced and was entirely consistent with the July 2009 findings of the private clinician who, as a licensed neurosurgeon, was presumably was competent to assess the extent and severity of the Veteran's upper extremity neuropathy.  Black, supra.

Based on the foregoing, the Board finds that the evidence of record does not establish an nexus between the Veteran's current neurological problems and his cervical spine disorder.  But see Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  On the contrary, the preponderance of the evidence weighs against such a finding, as the May 2010 VA examiner - whose findings the Board deems probative - has expressly indicated that the Veteran's current left ulnar nerve irritation is attributable to the physical stress inherent in his civilian occupation and is not associated with his service-connected cervical spine disorder.

The Board recognizes that the Veteran disagrees with the above examiner's conclusions and sincerely believes that his current nerve problems are part and parcel of his service-connected disability.  Nevertheless, while the Veteran is competent to report a history of left upper extremity pain and related symptoms, which are within the realm of his personal experience, he has not demonstrated the expertise to relate those symptoms to his service-connected disability.  See Bostain, Espiritu, supra.  As such, the Veteran's assertions, standing alone, are insufficient to warrant a separate rating based on upper extremity neuropathy.

Accordingly, in the absence of any other probative evidence supporting the assignment of the separate neurological rating, the Board finds that the Veteran's claim for such an evaluation must be denied.  In this regard, the Board has considered the provisions of Mittleider.  However, it finds that these provisions are inapplicable as the Veteran's upper extremity neuropathy has been clinically attributed to his post-service employment and thereby distinguished from his service-connected cervical spine disorder.  See Mittleider, 11 Vet. App. at 182.  Accordingly, the Board need not further consider the Veteran's neurological symptoms in determining whether additional compensation is warranted for that service-connected disability.

In summary, the Board finds that the Veteran has not met the criteria for the assignment of a separate rating for left upper extremity neuropathy, or any other neurological symptoms associated with his cervical spine disorder.  38 C.F.R. § §4.124a.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt rule, but finds that, as the preponderance of the evidence is against the Veteran's claim, that rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 53. (1990).

Finally, the Board observes that, in view of its finding that any separate neurological rating is unwarranted in this instance, it has no basis to consider whether referral for a higher rating is warranted based upon the extraschedular factors set forth in 38 C.F.R. § 3.321(b)(1).

III.  Duties to Notify and Assist 

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

These VCAA notice requirements apply to all five elements of a claim, including the downstream effective date and disability rating elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if for whatever reason such notice was not provided, or was inadequate, this timing error can be effectively 'cured' by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Additionally, the Board observes that, in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  Specifically, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was 'complex, rigid, and mandatory.'  Id., at 1704.  The Supreme Court also rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The high court then stated that it had 'warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record.'  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while a reviewing court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

Turning to the specific notice requirements applicable in the instant case, the Board notes that Veteran's earlier effective date and separate rating claims arise from his disagreement with the initial rating assigned following the grant of service connection.  Significantly, once service connection is granted, the claim is substantiated.  Accordingly, additional notice is not essential and any defect in such notice is not considered prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Board observes that in this case the Veteran was informed, by way of April 2004, March 2006, and October 2009 VCAA letters, of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  He was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, the Board finds that the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Next, with respect to VA's duty to assist, the Board notes that all pertinent records from all relevant sources identified by the Veteran, and for which he has authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  

The Board recognizes that, under VA's governing regulations, it is obligated to make reasonable efforts to assist an appellant in obtaining evidence necessary to substantiate his claims, including any 'relevant records' in the custody of VA or another federal agency.  38 C.F.R. § 3.159(c)(2).  However, the duty to assist is not boundless in scope, and VA is only required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  VA is not required to assist him in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(c)(1); Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010). 

In this case, the Board considers it significant that the agency of original jurisdiction (AOJ) has obtained recent VA and private treatment records and afforded the Veteran a May 2010 VA examination in support of his separate rating claim.  That additional development was conducted in express compliance with the directives of the Board's September 2009 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Significantly, the Veteran has not contended that the above VA examination was inadequate for rating purposes.  Nor does the record otherwise suggest that this examination, in tandem with the other pertinent evidence of record, is insufficient to evaluate his appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  Moreover, the Board notes that the mere passage of time since that examination does not, in and of itself, warrant additional development.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11- 95 (1995), 60 Fed. Reg. 43186 (1995).

As a final point regarding VA's duty to assist, the Board observes that the Veteran has been provided an opportunity to submit testimony in support of his claims at a July 2009 videoconference hearing.  In this regard, the Board acknowledges that, in its recent decision in Bryant v. Shinseki, the Veterans Court held that 38 C.F.R. § 3.103(c)(2) imposes on a VA hearing officer (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, the Board recognizes that the adoption of a final rule "amending [VA's] hearing regulations to clarify that the provisions regarding hearings before the Agency of Original Jurisdiction do not apply to hearings before the [Board]," effective August 23, 2011, has now been repealed.  76 Fed. Reg. 52572, 52572-75 (Aug. 23, 2010). 

Notwithstanding the applicability of Bryant, however, there has been no reason to delay adjudication of the Veteran's claim for purposes of ensuring compliance with that precedential decision.  That is because the Veteran has not contended, and the evidence does not otherwise show, that the VA officer who presided over his July 2009 hearing committed prejudicial error, either by failing to adequately apprise the Veteran of the issues presented or by neglecting to suggest the submission of helpful evidence that may otherwise have been overlooked.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.103(c)(2); Bryant, 28 Vet. App. at 296.  Moreover, there is no indication that the Veteran was otherwise denied due process during the course of his Travel Board hearing.  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there has been no prejudice to the Veteran in adjudicating this appeal.













	(CONTINUED ON NEXT PAGE)


ORDER

The specific claim of CUE with respect to the RO's prior September 2003 rating decision is dismissed without prejudice.

Entitlement to an effective date earlier than September 26, 2001, for the award of service connection for a cervical spine disorder, including on the basis of CUE in the prior November 1993 rating decision, is denied.

Entitlement to a separate compensable rating for neurological symptoms associated with the Veteran's cervical spine disorder is denied.



______________________________________________
SARAH B. RICHMOND 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


